--------------------------------------------------------------------------------

Exhibit 10.4


Expense Sharing Agreement


This Agreement is made as of the 23rd day of November, 2016 between G.research,
LLC (formerly Gabelli & Company, Inc.) (“the Firm”) and Associated Capital
Group, Inc. (“AC” or “the Parent Company”), a Delaware corporation headquartered
in Rye, New York and the Firm’s parent company as of November 30, 2015
subsequent to AC’s formation and its spin-off (“the Spin-off’) from GAMCO
Investors, Inc. (“GBL”).


WHEREAS, the Firm desires to utilize AC as paymaster of certain direct and
shared expenses of the Firm, excluding payroll, and AC desires to accept such
service, in each case on terms and conditions set forth herein; and


NOW THEREFORE, in consideration of the promises and covenants set forth herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto, each intending to be legally bound
hereby, agree as follows:


1.           The Firm shall maintain copies of this Agreement pursuant to SEC
Rules 17a-3 and 17a-4 and all related supporting documents provided by the
Parent Company. The Firm has notified the Financial Industry Regulatory
Authority (“FINRA”) of its entry into this Agreement, and shall notify FINRA
promptly of any future amendment or restatement of this Agreement and/or of the
Firm’s entry into any new or additional expense sharing agreement.


2.           In the capacity of a corporate utility, AC shall serve as paymaster
of certain expenses, excluding payroll, for its subsidiaries and certain
affiliated entities, including the Firm, and also at times for GAMCO Investors,
Inc. (“GBL”) and its affiliates pursuant to the Transition Services Agreement
entered into at the time of the Spin-off. GBL was the parent of the parent of
the Firm prior to the formation of AC and the spin- off transaction (“the
Spin-off’) that took place in November 2015. Shared expenses that are primarily
for AC entities are normally paid by AC as paymaster, whereas shared expenses
that are primarily for GBL entities are normally paid by GBL as paymaster. There
is a separate expense sharing agreement between the Firm and GBL for those
expenses for which it is the paymaster.


AC’s paymaster function shall encompass both (a) certain direct expenses,
including but not limited to regulatory fees, advertising, printing, and dues,
which are fully allocated to the Firm; and (b) those expenses billed on certain
shared invoices relating to the Firm as well as to the Parent Company and/or its
affiliates or GAMCO Investors, Inc. (“GBL”) and/or its affiliates, as provided
below.


3.           When incurred, expenses related to the Firm shall be properly
reflected as part of its general ledger, and the proper backup documentation
related to the expense shall be maintained by the Firm.



--------------------------------------------------------------------------------

4.          Expenses payable by the Parent Company that are unpaid and
attributable to the Firm shall be included in the Firm’s net capital computation
by adjustments which reduce the Firm’s net capital and increase its aggregate
indebtedness by the amount of such unpaid expenses, if applicable. The Firm
shall reimburse the Parent Company monthly for these expenses.


5.           The Firm is legally obligated to vendors for expenses billed
directly to it. For those expenses due on shared invoices related to the Firm
and billed to the Parent and/or an affiliate, and then billed by the Parent
and/or an affiliate to the Firm, the Parent and/or the affiliate billed by the
vendor is legally obligated to that vendor for the expenses.


6.          With regard to shared invoices, certain expenses shall be
apportioned to the Firm based on various allocation methodologies as set forth
below, which shall reflect appropriate and fair relative usage of the goods and
services by the Firm and its employees. These allocation methodologies shall be
reviewed by management of the Firm and of the Parent Company on a periodic basis
to insure continued appropriateness.




●
Rent shall be allocated to AC and subsidiaries (including the Firm) based on the
sub-lease agreement effective 4/1/16 between AC and GBL. Rental expense shall
then be apportioned to the Firm based on the amount of square footage occupied
by the Firm’s allocated staff.


●
General office expenses such as supplies, telephone, and courier shall be
allocated to the Firm based on headcount relative to other GBL and its
affiliates’ and other AC and its affiliates’ headcount.


●
IT services shall be allocated to the Firm based on users relative to other GBL
and its affiliates’ users and other AC and its affiliates’ users.


●
Health insurance shall be allocated based on the Firm’s participating staff and
in percentages related to their payroll allocation as discussed in detail in the
expense sharing agreement between the Firm and Gabelli & Company Investment
Advisors, Inc. (“GCIA”) (formerly Gabelli Securities, Inc.), the paymaster for
payroll expenses.



7.           All Firm expenses paid by the Parent Company shall generally be
reimbursed to the Parent Company by the Firm at each month-end as part of the
intercompany settlement process, and all expenses attributable to the Firm
either accrued or paid shall be included in reports filed by the Firm with FINRA
or the SEC; provided, however, that to the extent any operating expenses
attributable to the Firm are paid by the Parent Company and are not included in
reports filed by the Firm with FINRA or the SEC, such expenses shall be recorded
by the Firm on a separate Schedule of Costs and maintained pursuant to SEC Rule
17a-4.


8.          The Parent Company shall permit inspections of its books/records by
FINRA and other regulatory organizations having jurisdiction thereof regarding
the payment or allocation of expenses by the Parent Company, which are
proportionately attributed to the Firm. The Parent Company shall provide the
Firm with copies of expense allocation methodologies and copies of invoices paid
by the Parent Company on behalf of the Firm.



--------------------------------------------------------------------------------

9.          The Firm shall have no obligation, direct or indirect, to reimburse
or otherwise compensate AC or any other party for the expenses related to
activities of the Firm other than as provided in this Amended Agreement, in the
separate Amended and Restated Expense Sharing Agreement executed by the Firm and
GCIA, an affiliated company of the Firm and a subsidiary of AC, or in the
Expense Sharing Agreement executed by the Firm and GBL.



--------------------------------------------------------------------------------

Governing Law.


This Agreement is intended to be performed primarily in the State of New York,
and the laws of the State of New York will control any questions concerning the
validity or interpretation of this Agreement.


Counter parts.


This Agreement may be executed as counterparts, each of which will constitute an
original and all of which, when taken together, will constitute one agreement.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


G.research, LLC (dba Gabelli & Company)
       
By:
/s/ Maria Gigi
           
Maria Gigi
         
Controller & Financial and Operations Principal
 



Associated Capital Group, In. c.
       
By:
/s/ Patrick Dennis
           
Patrick Dennis
         
Chief Financial Officer
 






--------------------------------------------------------------------------------